MEMORANDUM**
Daniel Herrera-Chavez appeals his conviction by guilty plea and his 70-month sentence for illegal reentry after deportation, in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U. S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Herrera-Chavez’s counsel has submitted a brief stating that he has found no meritorious issues for review. Appellant has not filed a supplemental pro se brief.
Our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346,102 L.Ed.2d 300 (1988), discloses no issues requiring further review. Accordingly, counsel’s motion to withdraw is *729GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.